DETAILED ACTION
This is response to Application 17/069,244 filed on 10/13/2020 in which claims 1-17 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al. (US 2018/0063718 A1).  

Regarding claim 1, Lan teaches a communication apparatus, comprising: a processor configured to: control transmission of a frame in which a first identifier and a second identifier are stored, wherein the first identifier identifies a first network group, the communication apparatus belongs to the first network group, the second identifier identifies a second network group, and the first network group belongs to the second network group (Lan, Figure 12A and 12B; Paragraph [0069] ESS color information/second identifier associated with one or more BSSs/first group).

2. Regarding claim 2, Lan teaches, the processor is further configured to store the first identifier and the second identifier in a physical header of the frame (Lan, Figure 7 and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

3. Regarding claim 3, Lan teaches, wherein the processor is further configured to store the second identifier in a first signal region in the physical header, in which the first identifier is stored (Lan, Figure 7 and Paragraph [0021] enhanced MAC delimiters with ESS color and BSS color information). 

4. Regarding claim 4, Lan teaches wherein the processor is further configured to store the second identifier in a region which is newly added in the first signal region (Figure 7, 12A and 12B Paragraph [0021] and [0069] ESS color information/second identifier associated with one or more BSSs/first group).

Regarding claim 5, Lan teaches, wherein the processor is further configured to store the second identifier in an existing region in the first signal region (Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

6. Regarding claim 6, Lan teaches wherein the first signal region indicates storage of the second identifier in the existing region (Figure 7, 12A and 12B Paragraph [0021] and [0069] ESS color information/second identifier associated with one or more BSSs/first group).

7. Regarding claim 7, Lan teaches wherein the processor is further configured to notify the second identifier based on storage of the second identifier in the existing region (Lan Figures 7, 12A and 12B and Paragraph [0021]; ESS color and BSS color information; various BSS; Intra-ESS BSS information elements).

8. Regarding claim 8, Lan teaches, wherein the processor is further configured to store the second identifier in a second signal region in the physical header, and the second signal region is different from a first signal region in which the first identifier is stored (Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

9. Regarding claim 9, Lan teaches wherein the processor is further configured to extend the first identifier based on storage of a part of the first identifier in a part of a Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

10. Regarding claim 10, Lan teaches wherein the processor is further configured to control transmission of information for generation of a notification that indicates the extension (Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

11. Regarding claim 11, Lan teaches wherein the extension of the first identifier is based on a number of first network groups that surrounds the first network group (Lan Figures 7, 12A and 12B and Paragraph [0021]; ESS color and BSS color information; various BSS; Intra-ESS BSS information elements).

12. Regarding claim 12, Lan teaches wherein the processor is further configured to store the first identifier and the second identifier in the frame, wherein the first identifier is stored in a physical header of the frame, the second identifier is stored in a region after the physical header, and the region is decodable independently of a payload region (Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

13. Regarding claim 13, Lan teaches wherein the processor is further configured to store the first identifier and the second identifier in the frame, wherein the first identifier is stored in a physical header of the frame, and the second identifier is stored in a Lan Figures 7, 12A and 12B and Paragraph [0021] one or multiple enhanced MAC delimiters; ESS color and BSS color information).

14. Regarding claim 14, Lan teaches a communication apparatus (Figures 1 and 3), comprising:
a memory configured to store information regarding a received frame in which a
first identifier and a second identifier are described, wherein the information regarding the received frame is stored in accordance with one of the first identifier or the second identifier, the first identifier identifies a first network group,
the second identifier identifies a second network group, and
the first network group belongs to the second network group (Lan, Figure 12A and 12B; Paragraph [0069] ESS color information/second identifier associated with one or more BSSs/first group).

15. Regarding claim 15, Lan teaches further comprising a processor configured to control transmission of the stored information of the received frame in accordance with the one of the first identifier or the second identifier (Lan Figures 7, 12A and 12B and Paragraph [0021]; ESS color and BSS color information; various BSS; Intra-ESS BSS information elements).

16. Regarding claim 16, Lan teaches a communication apparatus (Figure 2 and 3), comprising: a processor configured to control reception of, from a subordinate wireless terminal, information regarding a received frame in which a first identifier and a second identifier are described, wherein the reception of the information regarding the received Lan Figures 7, 12A and 12B and Paragraph [0021]; ESS color and BSS color information; various BSS; Intra-ESS BSS information elements).

17. Regarding claim 17, Lan teaches wherein the processor is further configured to execute, based on the information received from the subordinate wireless terminal, cooperative operation with at least one of: a first communication apparatus of at least one of a plurality of first network groups included in the second network group, wherein the communication apparatus belongs to the at least one of the plurality of first network groups, or a second communication apparatus within the second network group to which the communication apparatus does not belong (Lan Figures 7, 12A and 12B and Paragraph [0021]; ESS color and BSS color information; various BSS; Intra-ESS BSS information elements).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Kim (US 2017/0041952)  
Patil (US 2017/0359300) 
Kim et al. (US 2018/0220443) 
Cariou et al (US 2018/0027573 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466